Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

  141130                                                                                               Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                           Justices

  v                                                                  SC: 141130
                                                                     COA: 296964
                                                                     Kent CC: 08-010407-FC
  TERRANCE DEVON SEYMOUR,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 21, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2010                   _________________________________________
           s0830                                                                Clerk